Action for damages for personal injuries suffered by plaintiff as a consequence of stepping into a depression at a curb in front of 166-25 Jamaica avenue, Queens county, due to the absence of an iron plate, at the joinder of the sidewalk and curb, over the end of a rain-water drain under the sidewalk. On appeal of defendants F. & W. Holding Corporation and the City of New York, resettled judgment against them jointly in favor of plaintiff unanimously affirmed, with one bill of costs. On appeal of City of New York, resettled judgment dismissing its cross-complaint against defendant Greenbaum and Long Island Outfitting Co., Inc., unanimously affirmed, with costs to defendant Greenbaum. On appeal of F. & W. Holding Corporation, resettled judgment over in favor of the City of New York, unanimously affirmed, with costs to the City of New York. Appeal by F. & W. Holding Corporation from resettled judgment in so far as it dismisses complaint against defendant Greenbaum, dismissed, without costs. The F. & W. Holding Corporation is not a party aggrieved. Appeal by F. & W. Holding Corporation from order dismissing complaint as to defendant Greenbaum, dismissed, without costs. There is no such order in the record. Appeal by City of New York and F. & W. Holding Corporation from the original judgment dismissed, without costs. Present — Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.